Citation Nr: 1312112	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for a depressive disorder not otherwise specified, somatization disorder, and chronic pain type with depression, not otherwise specified, evaluated as noncompensable from September 17, 2006 to January 7, 2007; and as 30 percent disabling since January 8, 2007.

2.  What evaluation is warranted for migraine headaches, evaluated as noncompensable from September 17, 2006 to December 9, 2007; and as 30 percent disabling since December 10, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to September 2006.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for each disorder but assigned noncompensable ratings.  In a November 2007 rating decision the RO granted a 30 percent rating for her psychiatric disorder effective January 8, 2007; and in a February 2009 rating decision the RO increased the rating for migraines to 30 percent effective December 10, 2007.

The RO certified this appeal to the Board in November 2009.  Subsequently, additional medical evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in an April 2013 statement.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The record raises the issue of entitlement to service connection and a separate evaluation for a temporomandibular joint syndrome.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's last VA neurological examination to assess the current severity of her service-connected migraine headaches was in January 2008.  The Veteran's last VA psychiatric examination to assess the current severity of her service-connected acquired psychiatric disorder was in June 2009.  The neurological examination is over five years old, and the psychiatric examination is almost four years old.  Since these examinations, the Veteran has continued to assert that these disorders are more severe.  Thus, the Board finds that the VA examinations are inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected disorders.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disorder, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disorder since the previous examination).  

Additionally, the most recent pertinent outpatient treatment records from the VA Medical Center in Salisbury, North Carolina, date from February 2008.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be contacted and requested to identify all health care providers who have treated either her migraine or psychiatric disorder since February 2008.  Thereafter, the RO must undertake efforts to secure all identified records that are not currently included in either the claims folder or Virtual VA.  This particularly includes securing all pertinent records from the Salisbury, North Carolina VA Medical Center.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and extent of her depressive disorder not otherwise specified, somatization disorder, and chronic pain type with depression, not otherwise specified.  Access to the Veteran's claims folder, Virtual VA and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by depression, a somatization disorder, and a chronic pain disorder must be differentiated from symptoms caused by any other diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  The examiner must specifically address how the appellant's service connected psychiatric disorder affects her ability to work.  A complete rationale for any opinion expressed must be provided. 

3.  After completion of instruction number one, the Veteran must also be afforded a VA neurological examination to determine the nature and extent of her migraine headaches.  Access to the Veteran's claims folder, Virtual VA and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating migraine headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to migraines.  The frequency of any migraine headaches must be described, and the examiner must opine whether the Veteran's migraine disorder alone is productive of severe economic inadaptability.  A complete rationale for any opinion expressed must be provided. 

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2012).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case, and be afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


